Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.11062596. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims are  encompassed in the corresponding patent claims. 
Instant Application 
PN11062596
19. (New) A system comprising: a plurality of first pace delineation components arranged according to a first layout, the first pace delineation components being configured to obtain data indicative of a check in of a first traversing unit at a first regulated zone associated with a particular intersecting path; a plurality of second pace delineation components arranged according to a second layout, the second pace delineation components being configured to obtain data indicative of a check in of a second traversing unit at a second regulated zone associated with the particular intersecting path; and a processor configured to: obtain the data indicative of the check in and a virtual margin of the first traversing unit from one of the first pace delineation components and the data indicative of the check in and a virtual margin of the second traversing unit from one of the second pace delineation components; determine a first target velocity for the first traversing unit based on the data indicative of the check in and a virtual margin of the first traversing unit and the data indicative of the check in and a virtual margin of the second traversing unit; and transmit, to the first traversing unit, data indicative of the first target velocity of the first traversing unit to enable the first traversing unit to travel according to the first target velocity through a demarcated zone.
1.  A system comprising: a plurality of first pace delineation components arranged according to a first layout, the first pace delineation components being configured to obtain data indicative of a check in of a first traversing unit at a first regulated zone associated with a particular intersecting path; a plurality of second pace delineation components arranged according to a second layout, the second pace delineation components being configured to obtain data indicative of a check in of a second traversing unit at a second regulated zone associated with the particular intersecting path; a processor configured to: obtain the data indicative of the check in and a virtual margin of the first traversing unit from one of the first pace delineation components and the data indicative of the check in and a virtual margin of the second traversing unit from one of the second pace delineation components; determine whether the first traversing unit has a time to clear the demarcated zone that is less than or equal to a time to clear of the second traversing unit based on the data indicative of the check in and the virtual margin of the first traversing unit and the data indicative of the check in and the virtual margin of the second traversing unit; in response to determining that the time to clear of the first traversing unit is less than or equal to the time to clear of the second traversing unit, determine a target velocity for the first traversing unit that is less than a velocity of the first traversing unit; and transmit, to the first traversing unit, data indicative of the target velocity to enable the first traversing unit to travel according to the target velocity through the demarcated zone.


Allowable Subject Matter
Claims 20-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685